Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 1 of 16            FILED
                                                                  2021 Apr-21 PM 04:04
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




              EXHIBIT A
                                                        DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 2 3/17/2021   FILED
                                                                              of 16 4:28 PM
                                                                                                              01-CV-2021-900842.00
State of Alabama                                                                            Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                               JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                            01-CV-2021-900842.00
                                                                                              JACQUELINE ANDERSON SMITH, CLERK
                                      (Not For Domestic Relations Cases)                    Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                            03/17/2021

                                               GENERAL INFORMATION
                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                JAMIE FLOWERS v. RESURGENT CAPITAL SERVICES, L.P.

First Plaintiff:       Business        Individual             First Defendant:         Business                Individual
                       Government      Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                               OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                  MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                    Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                       CVRT - Civil Rights
     TOWA - Wantonness                                      COND - Condemnation/Eminent Domain/Right-of-Way

     TOPL - Product Liability/AEMLD                         CTMP - Contempt of Court

     TOMM - Malpractice-Medical                             CONT - Contract/Ejectment/Writ of Seizure

     TOLM - Malpractice-Legal                               TOCN - Conversion

     TOOM - Malpractice-Other                               EQND - Equity Non-Damages Actions/Declaratory Judgment/
                                                                   Injunction Election Contest/Quiet Title/Sale For Division
     TBFM - Fraud/Bad Faith/Misrepresentation
                                                            CVUD - Eviction Appeal/Unlawful Detainer
     TOXX - Other:
                                                            FORJ - Foreign Judgment
                                                            FORF - Fruits of Crime Forfeiture
TORTS: PERSONAL INJURY
                                                            MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TOPE - Personal Property
                                                            PFAB - Protection From Abuse
     TORE - Real Properly
                                                            EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS                                         QTLB - Quiet Title Land Bank
     ABAN - Abandoned Automobile                            FELA - Railroad/Seaman (FELA)
     ACCT - Account & Nonmortgage                           RPRO - Real Property
     APAA - Administrative Agency Appeal                    WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     ADPA - Administrative Procedure Act                    COMP - Workers’ Compensation
     ANPS - Adults in Need of Protective Service            CVXX - Miscellaneous Circuit Civil Case

ORIGIN:      F       INITIAL FILING                    A       APPEAL FROM                               O       OTHER
                                                               DISTRICT COURT

             R       REMANDED                          T       TRANSFERRED FROM
                                                               OTHER CIRCUIT COURT

                                                                    Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                  YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                    NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        HUS004                                 3/17/2021 4:28:30 PM                                 /s/ CURTIS RAY HUSSEY
                                           Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                           YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                     YES      NO
                                          DOCUMENT 2
                                                              ELECTRONICALLY
        Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 3 3/17/2021   FILED
                                                                  of 16 4:28 PM
                                                                              01-CV-2021-900842.00
                                                                              CIRCUIT COURT OF
                                                                         JEFFERSON COUNTY, ALABAMA
                                                                      JACQUELINE ANDERSON SMITH, CLERK

     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, STATE OF ALABAMA


Jamie Flowers, individually, and on behalf of )
all other similarly situated consumers,       )
                                              )
               Plaintiff,                     )
        vs.                                   )
                                              )
Resurgent Capital Services, L.P.,             )
                                              )
                Defendant.                    )
                                              )


                                            COMPLAINT

       Plaintiff, JAMIE FLOWERS (“Plaintiff”) alleges:

1.     This is an action for damages arising from Defendant’s violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).


2.     Plaintiff is a natural person, who at the relevant time resided in Leeds, Alabama, but

currently resides in Birmingham Alabama.

3.     Defendant is a corporation doing business in the State of Alabama, with its corporate

headquarters located at 55 Beattie Place, Suite 110, Greenville, South Carolina 29601. Defendant

may be served on its agent, Corporation Service Company, Inc., 641 South Lawrence Street,

Montgomery, Alabama 36104.


4.     Defendant is a “debt collector” as the phrase is defined and applied under 15 U.S.C.

§1692(a) of the FDCPA in that they regularly attempt to collect on debts primarily incurred for

personal, family or household purposes.
                                            DOCUMENT 2
         Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 4 of 16



                                    FACTUAL STATEMENT


5.     Plaintiff repeats and re-alleges the allegations contained in the above paragraphs and

incorporates them as if set forth specifically herein.

6.     On a date better known by Defendant, Plaintiff obtained a personal loan used for personal,

familial, or household purposes.

7.     In an attempt to collect said debt, Defendant sent Plaintiff an initial letter dated March 20,

2020, attached hereto as Exhibit A.

8.     The letter states, “This letter will serve as notification that effective on 03/20/2020 LVNV

Funding LLC has placed your account with Resurgent Capital Services, L.P. for servicing.”

9.     The letter is missing the mandatory notices required by 15 U.S.C. § 1692g.

10.    Specifically, the letter failed to inform the consumer of her rights under § 1692g(a)(1)-(3).

11.    The letter is further missing the notification required by 15 U.S.C. § 1692e(11), which

requires a debt collector to disclose that the debt collector is attempting to collect a debt and that

any information obtained will be used for that purpose.

12.    Both of these missing notifications are mandatory and material. Without these rights

being explained, Plaintiff is specifically misled into not being aware that she can dispute the debt.

In fact, Plaintiff did not dispute the debt within the 30-day time frame. Further, the absence of the

disclosure misled the Plaintiff into believing that Defendant is not attempting to collect the debt

and will not attempt to contact her by further letters or phone calls.

13.    Accordingly, the letter violates the FDCPA.




                                                  2
                                           DOCUMENT 2
        Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 5 of 16



                              CLASS ACTION ALLEGATIONS

                                              The Class

14.    Plaintiff brings this as a class action pursuant to Ala. R. Civ. P. 23 on behalf of herself

and all others similarly situated who have received similar debt collection letters from Defendant,

which, as alleged herein, are in violation of the FDCPA.

15.    The class is defined as follows:

       All consumers within the State of Alabama that have received collection
       letters from Defendant substantially similar to Exhibit A sent within one year
       prior to filing of this complaint.

16.    Excluded from the Class is Defendant herein, and any person, firm, trust, corporation, or

other entity related to or affiliated with the defendant, including, without limitation, persons who

are officers, directors, employees, associates or partners of Defendant.

                                           Numerosity

17.    Upon information and belief, Defendant has sent hundreds of similar letters to consumer

debtors throughout Alabama, each of which violates the FDCPA. The members of the Class,

therefore, are believed to be so numerous that joinder of all members is impracticable.

18.    The suits filed by Defendant, and received by the Class, are to be evaluated by the

objective standard of the hypothetical “least sophisticated consumer.”

19.    The exact number and identities of the Class members are unknown at this time and can

only be ascertained through discovery. Identification of the Class members is a matter capable of

ministerial determination from Defendant’s records.

                              Common Questions of Law and Fact

20.    There are questions of law and fact common to the class that predominates over any

questions affecting only individual Class members. These common questions of law and fact

include, without limitation: (i) whether Defendant violated various provisions of the FDCPA; (ii)


                                                 3
                                            DOCUMENT 2
         Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 6 of 16



whether the Plaintiff and the Class have been injured by the conduct of Defendant; (iii) whether

the Plaintiff and the Class have sustained damages and are entitled to restitution as a result of

Defendants wrongdoing and, if so, what is the proper measure and appropriate statutory formula

to be applied in determining such damages and restitution; and (iv) whether the Plaintiff and the

Class are entitled to declaratory and/or injunctive relief.

                                              Typicality

21.    The Plaintiff's claims are typical of the claims of the class members. Plaintiff and all

members of the Plaintiff's Class defined in this complaint have claims arising out of the

Defendants common uniform course of conduct complained of herein. Plaintiff's claims are

typical of the claims of the Class, and Plaintiff has no interests adverse or antagonistic to the

interests of other members of the Class.

                          Protecting the Interests of the Class Members

22.    Plaintiff will fairly and adequately represent the Class members’ interests, in that the

Plaintiff's counsel is experienced and, further, anticipates no impediments in the pursuit and

maintenance of the class action as sought herein.

23.    Neither the Plaintiff nor her counsel have any interests, which might cause them not to

vigorously pursue the instant class action lawsuit.

                    Proceeding Via Class Action is Superior and Advisable

24.    A class action is superior to other methods for the fair and efficient adjudication of the

claims herein asserted, this being specifically envisioned by Congress as a principal means of

enforcing the FDCPA, as codified by 15 U.S.C.§ 1692(k).

25.    The members of the Class are generally unsophisticated individuals, whose rights will not

be vindicated in the absence of a class action.




                                                   4
                                             DOCUMENT 2
         Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 7 of 16



26.     Prosecution of separate actions by individual members of the Class would create the risk

of inconsistent or varying adjudications resulting in the establishment of inconsistent or varying

standards for the parties.

27.     Certification of a class under Rule 23(b)(3) of the Alabama Rules of Civil Procedure is

also appropriate in that the questions of law and fact common to members of the Plaintiff's

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

28.     Depending on the outcome of further investigation and discovery, Plaintiff may, at the

time of class certification motion, seek to certify one or more classes only as to particular issues

pursuant to Ala. R. Civ. P. 23(c)(4).

29.     A class action will permit a large number of similarly situated persons to prosecute their

common claims in a single forum simultaneously, efficiently, and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment also will

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein.

30.     Absent a class action, the Class members will continue to suffer losses borne from

Defendant’s breaches of Class members’ statutorily protected rights as well as monetary

damages, thus allowing and enabling: (a) Defendant’s conduct to proceed and; (b) Defendant to

further enjoy the benefit of its ill-gotten gains.

31.     Defendant has acted, and will act, on grounds generally applicable to the entire Class,

thereby making appropriate a final injunctive relief or corresponding declaratory relief with

respect to the Class as a whole.




                                                     5
                                             DOCUMENT 2
          Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 8 of 16



                                   COUNT I
           VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692 et seq.


32.      Plaintiff repeats, realleges, and reincorporates the allegations contained in the paragraphs

above and incorporates them as if set forth specifically herein.

33.      Defendant’s letter violates 15 USC §§ 1692g, and e(11) of the FDCPA.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that this Court do the following:

                        A. Certify the class described herein and appoint Plaintiff as Lead

                            Plaintiff, and Plaintiff’s Counsel as Lead Counsel;

                        B. Enter judgment against Defendant for statutory damages;

                        C. Award costs and reasonable attorneys’ fees;

                        D. Grant such other and further relief as may be just and proper.



                                      JURY TRIAL DEMAND

Plaintiff demands a jury trial on all issues so triable.


Dated:          March 17, 2021


                                                           Respectfully Submitted,


                                                           /S/ Curtis Hussey
                                                           Curtis Hussey, Esq. (HUS004)
                                                           Hussey Law Firm LLC
                                                           82 Plantation Pointe #288
                                                           Fairhope, Alabama 36532
                                                           T: 251-928-1423
                                                           gulfcoastadr@gmail.com
                                                           Attorney for Plaintiff



                                                    6
                          DOCUMENT 2
Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 9 of 16




                               7
                            DOCUMENT 3
                                                     ELECTRONICALLY
Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 10 of 16        FILED
                                                        3/17/2021 4:28 PM
                                                          01-CV-2021-900842.00
                                                          CIRCUIT COURT OF
                                                     JEFFERSON COUNTY, ALABAMA
                                                  JACQUELINE ANDERSON SMITH, CLERK
                          DOCUMENT 3
Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 11 of 16
                Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 12 of 16

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2021-900842.00
Form C-34 Rev. 4/2017                                - CIVIL -
                              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                               JAMIE FLOWERS V. RESURGENT CAPITAL SERVICES, L.P.
  NOTICE TO:       RESURGENT CAPITAL SERVICES, L.P., C/O CORP. SERVICE COMPANY 641 SOUTH LAWRENCE ST., MONTGOMERY, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  CURTIS RAY HUSSEY                                                                              ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 82 Plantation Pointe #288, FAIRHOPE, AL 36533                                                                    .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of JAMIE FLOWERS
     pursuant to the Alabama Rules of the Civil Procedure.                                        [Name(s)]

                03/17/2021                        /s/ JACQUELINE ANDERSON SMITH               By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ CURTIS RAY HUSSEY
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 6
Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 13 of 16
                          DOCUMENT 6
Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 14 of 16
                          DOCUMENT 7
Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 15 of 16
                          DOCUMENT 7
Case 2:21-cv-00561-RDP Document 1-1 Filed 04/21/21 Page 16 of 16
